DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-9, 12-13, 15-18, 20-22, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the limitation "a dielectric" in line 10.  The same limitation is cited in line 9. There is insufficient antecedent basis for this limitation in the claim. 
Due to the dependency to the parent claims, claims 2-5, 7-9, 12, 15-18, 20-22, and 25 are rejected.
Election/Restrictions
Newly submitted claim 26 is  directed to an invention that is independent from the invention originally claimed for the following reasons: the original method claims are directed a method for treating unwanted material in water while the newly submitted claims is directed to a method for treating legionella in cooling tower water.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 7-9, 12-13, 15-16, 20-22, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruan et al. (PG-PUB US 2004/0022669).
Regarding claims 1 and 13, Ruan et al disclose a method and apparatus for treating virus in water samples  and inactivating pathogenic in blood plasma having water by non-thermal plasma (ABSTRACT & paragraphs [0071]-[0072] & [0155]). Ruan teaches that water is treated by the apparatus, which comprises a plurality of parallel cells 1520 having a plurality of dielectric barriers 1526  for generating non-thermal plasma in reaction volumes 1522 (i.e. …configured as & configuring a plurality of parallel dielectric barrier discharge elements…, Figure 19, paragraph [0114], [0118], & [0155]), wherein 
(i) each cell 1520 receives a respective portion 1522 of the water/liquid from each tube 1528 (i.e. separately receiving a respective portion of the water in each of the…discharge element. Figure 19, paragraph [0114] & [0155]); and 
(ii) each cell 1520 comprises a pair of oppositely polarized electrodes 1524 dielectric 1526 and dielectric barrier 1526 covered the respective electrode 1524 for generating non-thermal plasma species to remove virus in the water/liquid (i.e. at least one negatively charged electrode comprising a side covered by a dielectric and at least one positively charge electrode…… in the respective portion of the water to treat the unwanted material, Figure 19, paragraph [0114], [0118], & [0155]).
Ruan teaches that (a) the flow rate of may be set based on treatment time and/or dimensions of the rector,  (b) any number of parallel reactor cells 1520 can be used,  and (c) each cell has a gap that is maintained by controlling/setting volume flow of the water (paragraphs [0078], [0115] & [0124]). As such, depending upon desired treatment capacity/the treatment time/flow rate of the liquid/water, the number of the reactor cells can be configured based on a flow rate of the liquid/water to achieve desired treatment results (NOTE: mass flow rate as commonly understood in fluid mechanics that volumetric flow rate and mass flow rate are interrelated). 
Ruan also teaches that dielectric barriers 1526 may be covered on one side of the electrode 1524 (i.e. a side covered by a dielectric and another side uncovered  by the dielectric, Figures 20-21, paragraphs [0122]  & [0123]). 
As such, it appears that claims 1 and 13 are rendered obvious by Ruan's teachings of different embodiments that can be combined, absent of evidence to the contrary.
Regarding claims 2 and 15, Ruan teaches a plurality of reactor cells 1520 (Fig. 19, paragraph [0114]).
Regarding claims 3 and 16, Ruan teaches the pathogenic microorganisms in the blood plasma having water and vires in the water sample (paragraphs [0071]-[0072] )
Regarding claims 7 and 20, Ruan teaches a high voltage power supply 1540 for supplying electric energy to the electrodes 1524 (Figure 19, paragraph [0115]).
Regarding claims 8 and 21, Ruan teaches to generate non-thermal plasma with micro-discharge (paragraphs [0062], [0086], & [0113]).
Regarding claims 9 and 22, Ruan teaches to control the power supply with a controller 2012 (Figure 18, paragraph [0111]).
Regarding claims 12 and 25, Ruan teaches to generate plasma by applying strong electric field to the water/liquid (paragraphs [0065] – [0066]).
Claims 4-5 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruan et al. (PG-PUB US 2004/0022669) as applied to claims 1 and 13 in view of Tsai et al. (US 2018/0242577) and Ross (US 2009/0123331), both secondary references cited in the last Office action. The difference between Ruan as applied above and each of the instant claims is the recited limitation. Tsai teaches in a method and apparatus for generating antimicrobial wipe that comprises applying non-thermal plasma to a liquid and then applying the activating liquid to a wipe, the non-thermal plasma including dielectric barrier discharge, the provision of an interface, such as a button, switch, remote control, or other interface that can be operated by a user, to activate the system (paragraph 50 and 56). Ross teaches in an ultraviolet sterilization apparatus the provision of a user interface with either physical or graphical representations of buttons, selectors, menus, and other suitable selection items (paragraph 45). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have an interface of graphical presentation in Ruan's teachings in view of Tsai and Ross for the benefit of controlling the system (paragraph 56 of Tsai and paragraph 45 of Ross).
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
 Claims 1-5, 7-9, 12-13, 15-18, 20-22, and 25 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795